On their motion for summary judgment dismissing the complaint, the defendants failed to offer evidence sufficient to show that the condition complained of by the plaintiffs was both open and obvious and, as a matter of law, not inherently dangerous (see Cupo v Karfunkel, 1 AD3d 48, 52 [2003]). Nor did the defendants meet their prima facie burden of demonstrating their lack of constructive notice regarding the allegedly hazardous condition that caused the injured plaintiff to fall (see Roussos v Ciccotto, 15 AD3d 641, 642-643 [2005]). Accordingly, the Supreme Court properly denied the defendants’ motion for *938summary judgment dismissing the complaint. In light of the foregoing, it is not necessary to consider the sufficiency of the plaintiffs’ opposition papers. Fisher, J.E, Florio, Garni and Chambers, JJ., concur.